            Case 1:19-cv-02367-ABJ Document 64 Filed 02/03/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                          )
PETER STRZOK,                             )
                                          )
                      Plaintiff,          )
                                          )
       v.                                 )
                                                             Civil Action No. 19-2367 (ABJ)
                                          )
ACTING ATTORNEY GENERAL JEFFREY A. )
ROSEN, in his official capacity as Acting )
Attorney General, et al.,                 )
                                          )
                      Defendants.         )

           NOTICE WITHDRAWING MOTION TO COMPEL DONALD J. TRUMP
                 FOR PRESIDENT, INC. TO RESPOND TO SUBPOENA
                      AND FOR AN ORDER TO SHOW CAUSE

       Counsel for Plaintiff Peter Strzok hereby withdraws his Motion to Compel Donald J.

Trump for President, Inc. to Respond to Subpoena and for an Order to Show Cause. (ECF No. 61).

In-house counsel for Donald J. Trump for President, Inc. discussed the subpoena with Mr. Strzok’s

counsel by telephone on February 2, 2021. Trump for President represented that its failure to

respond to the subpoena reflected an issue with its registered agent. Additionally, in-house counsel

represented that all of the documents that Mr. Strzok is requesting are in readily available form,

archived, and loaded into a Relativity database, and that Trump for President is in the process of

retaining litigation counsel for this matter. Mr. Strzok has requested that Trump for President

serve responses and objections to the subpoena by February 12, 2021 and produce all responsive

documents by February 26, 2021.

       .
         Case 1:19-cv-02367-ABJ Document 64 Filed 02/03/21 Page 2 of 2




Dated: February 3, 2021             Respectfully submitted,


                                    /s/ Aitan D. Goelman
                                    Aitan D. Goelman (D.C. Bar No. 446636)
                                    Christopher R. MacColl (D.C. Bar No. 1049153)
                                    ZUCKERMAN SPAEDER LLP
                                    1800 M Street NW, Suite 1000
                                    Washington, DC 20036
                                    Telephone: (202) 778-1800
                                    AGoelman@zuckerman.com

                                    Richard A. Salzman (D.C. Bar No. 422497)
                                    HELLER, HURON, CHERTKOF & SALZMAN
                                    PLLC
                                    1730 M Street NW, Suite 412
                                    Washington, DC 20036
                                    Telephone: (202) 293-8090
                                    salzman@hellerhuron.com

                                    Counsel for Plaintiff Peter Strzok




                                       2
